       Case 1:15-cr-00536-PGG Document 1196 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


                  -against-
                                                              ORDER

 IRFAN AMANAT,                                          S8 15 Cr. 536 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              On August 12, 2021, Defendant filed a supplemental sentencing submission.

(Dkt. No. 1193) The Government is directed to file a reply by August 20, 2021.


Dated: New York, New York
       August 14, 2021                     SO ORDERED.


                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
